Kimball, Justice.
The plaintiff in error is the administratrix of the estate of Peter Fomakis, deceased. Her right, if any, arises from the following facts. On June 1, 1921, the intestate, while employed by defendant in error as a miner of coal, suffered an injury which resulted in permanent total disability, for *456which he became entitled to receive compensation under the Workmen’s Compensation Act (Secs. 4315-4348, C. S. 1920, as amended by Ch. 138, Laws 1921.) His claim to compensation was not questioned and was allowed by an order of award made January 3, 1922. This award included an allowance of the lump sum of $4000 under Section 5 of Chapter 138, supra, for permanent total disability. On the following day, January 4, before the issuance or delivery of the warrant in payment of the award, the injured workman died. Thereafter the court undertook to modify the order of January 3 by striking therefrom this allowance of $4000. The administratrix challenged the regularity and validity of this order of modification. Her right to do this depends, of course, upon her interest in the award. Unless she be entitled to the award, or to receive payment under it, by reason of the intestacy of the workman, she is not interested in the proceedings of which she complains, and we need not pass upon their regularity. We shall, therefore, inquire whether the right of the injured workman to compensation under the award of January 3 passed as an asset of his estate to the administratrix.
The fundamental purpose of our Workmen’s Compensation Act is to abolish private rights of action for damages to employees in extra-hazardous industries, and to substitute a system of compensation to injured workmen and their dependents out of a public fund established and maintained by contributions required to be made by employers. Section 4316 states that:
“Compensation herein provided for shall be payable to persons injured * * * or the dependent families of such, as die, as the result of such injuries, * * ” That “the right of each employee to compensation from such funds shall be in lieu of and shall take the place of any and all rights of action against any employer contributing, as required by law to such fund in favor of any such person or persons by reason of any such injury or death. * * And all laws relating to damages for injuries *457or death from injuries are repealed ‘ ‘ as to employments, employers and employees” coming within the terms of the act.
Section 4317 declares that:
‘ ‘ The rights and remedies provided in this chapter for an employee on account of an injury shall be exclusive of all other rights and remedies of such employee, his personal or legal representatives or dependent family at common law or otherwise on account of such injury; and the terms, conditions and provisions of this chapter for the payment of compensation and the amount thereof for injuries sustained or death resulting from such injuries shall be exclusive,! compulsory and obligatory upon both employers and em- ] ployees coming within the provisions hereof. ’ ’
It is the purpose of the act to give compensation to some one who has lost by the accident — the workman himself or those dependent on him — and it does not purport to grant any rights to the workman’s legal representatives or heirs, as such. However, the purpose or general policy of the act in this respect, though admitted to be as we have stated it, may not necessarily or entirely control as to the right of an administratrix to receive compensation payable to the workman in his lifetime. As some of the authorities put it, it is not so much a question of the policy of the law as of the quality of the right conferred, that is, whether the right of the workman to compensation became vested in his lifetime so as to be transmissible by intestacy.
Following the case of United Colleries v. Simpson, (1909) App. Cas. 383, it has been decided that under the compensation acts of some of the states the right of a surviving dependent to compensation is a vested property right which passes on the death of the dependent to her administrator who may collect as an asset of the estate the total amount that would have been payable to the dependent if she had lived. (State ex rel. v. Industrial Comm., 92 Oh. St. 434, 111 N. E. 299; Industrial Comm. v. Dell, (Oh. St.) 135 N. E. 669; Whitmore v. Industrial Comm. (Oh. St.) 136 N. E. 910; State Acc. Fund v. Jacobs (Md.) 118 Atl. *458159; Smith v. Kaw Boiler Works Co. (Kans.) 180 Pac. 259.) Under other acts it has been held that neither the workman himself nor his surviving dependent has such a vested right to compensation, and that nothing passes to an •administrator except the right to installments payable during the life of the beneficiary. (Wozneak v. Buffalo Gas Co., 161 N. Y. Supp. 675, approved 229 N. Y. 623; In re Murphy, 224 Mass. 592, 113 N. E. 283; In re Bartoni, 225 Mass. 349, 114 N. E. 663; Pocardi v. Ott, 86 W. Va. 565, 104 S. E. 54; Wenning v. Turk (Ind.) 135 N. E. 665; Erie R. Co. v. Callaway, 91 N. J. Law 32, 102 Atl. 6; Duffney v. Morse Lbr. Co., 42 R. I. 260, 107 Atl. 225; Matecny v. Vierling Steel Works, 187 Ill. App. 448; Hieselt Const. Co. v. Industrial Comm. (Utah.) 197 Pac. 589. See, also, Lahoma Oil Co. v. State Industrial Comm. (Okla.) 175 Pac. 836, and East St. Louis Board of Ed. v. Industrial Comm. 298 Ill. 61, 131 N. E. 123.)
As the acts under which these decisions were made differ materially from ours, we do not cite any of these cases as controlling on the point under consideration. Their value here is to show that the quality of the right intended by the legislature to accrue to an injured workman, or to his dependents, depends upon the provisions of the particular act giving the right.
Returning, then, to the Wyoming law, we shall notice a few of its other provisions which seem pertinent to the present inquiry. The right of a claimant to compensation un-. der the act is determined in the District Court of the county in which the injury occurred, and the decision is evidenced by an order allowing or disallowing compensation. (Sec. 4327.) When an order allowing compensation is made the clerk of court enters it of record and forwards certified copies thereof to the state auditor and state treasurer who in turn record the order which is declared by the statute to be the authority and direction to the auditor to issue the warrant for compensation and to the treasurer to pay it. *459(See. 4329.) All awards are payable from the state industrial accident fund.
It is further provided (See. 4336) that:
“No money paid or payable under this chapter out of the industrial accident fund shall, prior to issuance and delivery of the warrant therefor be capable of being assigned, charged or ever be taken in execution or attached or garnished, or shall the same pass to any other person by operation of law, any such assignment or charge shall be void. ’ ’
On the reading of this section it becomes evident that its meaning is obscured by some mistakes in wording and punctuation. A comparison of it with like provisions in similar laws of other states convinces us that it was intended as a copy of a section found in the Washington Workmen’s Compensation act of 1911 (Laws, Wash. 1911, Sec. 10, Ch. 74) as follows:
“No money paid or payable under this act out of the accident fund shall, prior to issuance and delivery of the warrant therefor, be capable of being assigned, charged, nor ever be taken in execution or attached or garnished, nor shall the same pass to any other person by operation of law. Any such assignment or change shall be void.
By a reasonable construction of our Section 4336 it must be taken to have the meaning that was more clearly expressed in the Washington act, and seems to make it clear that the legislature intended that the right to receive compensation should not become a transmissible property right until the actual receipt of the warrant. The only possible question as to this intention might arise from a doubt as to the meaning of the phrase “by operation of law.”
Section 4570, C. S. 1920, sets forth rules to govern the construction of statutes. Among them is the following, which is but a statement of the rule at common law, viz:
*460“Words and phrases shall be taken in their plain or ordinary and usual sense, but technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import. ’ ’
We are sure that in its ordinary and usual sense the phrase “by operation of law,” when used to describe a method by which the title to property is transferred, includes a transfer by intestacy. If the phrase can be said to have a technical meaning in law, that meaning would be no different. (3 Bouvier’s Law Dict. (Rawle’s 3rd Rev.) 2417; Black’s Law Dict. (2nd Ed.) 855; 21 Am. & Eng. Enc. Law, 921.) The title to personal property is transferred either by act of law or by act of the parties, and the former method includes a transfer by intestacy. (2 Kent, Commentaries, 355, 408.)
A provision similar to the sections quoted from the .acts of Washington and Wyoming, forbidding a transfer by op'eration of law of the right to compensation, is contained in the compensation laws of Nevada and Oregon, but we do not find that it has ever been considered by the courts of either of those states. It was considered by the Washington Supreme Court in Ray v. Industrial Ins. Comm., 99 Wash. 176, 168 Pac. 1121, L. R. A. 1918 F. 561, where it was held that the right of a workman to compensation for permanent partial disability, no warrant therefor having been issued and delivered prior to his death, did not pass to his personal representative. This is the only case directly in point that we have found, and it supports our view that the administratrix in the case at bar has no interest which was or could have been affected by the order of which she complains.
Following a decision on this ground there may be some doubt whether the proper procedure is to affirm the order of the District Court or to dismiss the proceeding in error. The effect on the rights of the plaintiff in error would be the same in one case as in the other, and as the defendant in error asks an affirmance, we shall adopt that method of dis*461posing of the proceeding in error without deciding that it might not he proper to dismiss it. Accordingly, the order of the District Court is affirmed.

Affirmed.

Pottee, Ch. J., and Blume, J., concur.